Citation Nr: 1723267	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  08-03 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to a disability evaluation in excess of 20 percent for the service-connected lumbar spine disability prior to April 17, 2008, and to an evaluation in excess of 40 percent from that date.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to February 1975. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas in November 2008.

The Veteran testified before the undersigned Veterans Law Judge in a "travel board" hearing at the RO in March 2011.  A transcript of his testimony is of record.

In September 2016, the Board remanded the issue on appeal to the agency of original jurisdiction (AOJ) for additional development.  

The issue of entitlement to a TDIU has been raised by the record as a component of the increased rating claim on appeal, including in a September 2015 VA medical record.  Thus, it is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

The Board has conducted a further review of this matter, but has found that additional evidentiary development is warranted before a final decision may be reached.  

Specifically, the Board finds that a VA examination is needed to comply with the last sentence of 38 C.F.R. § 4.59 as it pertains to testing the joints for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint (or for an explanation as to why such testing cannot be conducted).  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  This testing has not been completed, including at the last VA examination, which was conducted in September 2008.  

Furthermore, the Veteran wrote in a November 2015 statement that his condition has worsened during this time.  

In light of these contentions, a remand is necessary to arrange for new VA examination.  See 38 C.F.R. §§ 3.326, 3.327 (2015); Snuffer v.  Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records since October 2015.  The request should include all non-electronic and/or archived paper records that have been scanned into the VA electronic health record.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing all development set forth in paragraph 1 above, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected lumbar spine condition.  

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's lumbar spine condition.  

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

Accordingly, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition, including any associated neurologic manifestations.  Please also describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  

The examiner is also asked to comment on the Veteran's ability to function in an occupational environment, and describe the functional impairment caused solely by the service-connected lumbar spine disability.  The examiner should, for instance, describe the limitations and restrictions imposed by his service-connected impairments on such work activities as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to six hours per day. 

The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support those findings, and (2) explain how the facts and information justify the findings.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  After completing all actions set forth in paragraphs 1-2, plus any further action needed as a consequence of the development completed in paragraphs 1-2 above, readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




